


110 HRES 1309 IH: Recognizing and honoring the 44th

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1309
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mrs. Drake submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing and honoring the 44th
		  anniversary of the passage of the Civil Rights Act of 1964 and those who worked
		  to achieve this goal.
	
	
		Whereas the bedrock principle upon which this Nation was
			 founded is that “all men are created equal”;
		Whereas, to promote this fundamental principle, the Civil
			 Rights Act of 1964 was introduced on June 11, 1963, and was passed by a
			 majority of at least 70 percent in both Houses of Congress, despite a
			 filibuster in the Senate;
		Whereas the Civil Rights Act of 1964 prohibited
			 discrimination in places of public accommodation on the basis of race, color,
			 religion, or national origin, amended prior law to mandate that voting
			 procedures be applied equally, and established the Equal Employment Opportunity
			 Commission;
		Whereas July 2, 2008, marks the 44th anniversary of
			 President Lyndon Baines Johnson’s signing of the Civil Rights Act of 1964;
			 and
		Whereas the passage of the Civil Rights Act of 1964 served
			 as a loud proclamation by the American people that segregation and
			 discrimination were no longer socially acceptable in the United States: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 recognizes and honors the 44th anniversary of the passage of the Civil Rights
			 Act of 1964 and all those who worked tirelessly to make this historic
			 legislation the law of the land.
		
